Title: To Benjamin Franklin from Sir Edward Newenham, 19 March 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


Dear SirLeghorn 19 March 1783—
Now that the long wished-for point is finaly Obtained by the Spirit of the United States, in whose cause I have always been warm & never varied, I must Again in the most Earnest Manner press your Excellency to have Mr John Christopher Hornbostel appointed Consul for those states at Marsailles; he justly merits it to my own Knowledge and I think I have some Claim for that favor, for I never Changed in all the Vicissitudes of the Affairs of that now happy Continent—
I hoped for the Honor of a Letter in Answer to my former ones, but flatter myself that, the Answer to this, will be his Appointment; for which I shall return my personal & Gratefull thanks before I leave the Continent—
At present I shall not presume to take up your time with a long Letter, but request you & your Son will accept of the Sincerest Respects of Lady Newenham, my Son & Daughter—
I have the Honor to be, Dear Sir, with Evry sentiment of respect your Excellencys most obliged & most obt: Humble Sert
Edwd Newenham

PS— I shall remain here untill I receive the honor of yr Excellencys Answer Pray, is the Marquiss La Fayette in France?

